Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 01/23/2022. Claims 1, and 11 are amended. Claims 1-20 are pending examination.
	


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 11 is/are drawn to method (i.e., a process), and claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, and 11 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to causing plurality of influencers to post posts based on determined posting schedule for an advertising campaign. Specifically, the claims recite determine a posting schedule for an advertising campaign, said posting schedule comprising timing for a plurality of posts being posted by a plurality of influencers, said posting schedule comprising a first posting time; identify said plurality of influencers as a first group of influencers; and coordinate said first group of influencers to post said plurality of posts at said first posting time by causing alerts to be transmitted to said first group of influencers, said alerts causing to display said alerts, alerts configuring said influencer to post said at least one of said posts, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as hardware platform, computer processor, and a system merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the hardware platform, computer processor, and a system perform(s) the steps or functions of determine a posting schedule for an advertising campaign, said posting schedule comprising timing for a plurality of posts being posted by a plurality of influencers, said posting schedule comprising a first posting time; identify said plurality of influencers as a first group of influencers; and coordinate said first group of influencers to post said plurality of posts at said first posting time by causing alerts to be transmitted to said first group of influencers, said alerts causing to display said alerts, alerts configuring said influencer to post said at least one of said posts. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a hardware platform, computer processor, and a system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of causing plurality of influencers to post posts based on determined posting schedule for an advertising campaign. As discussed above, taking the claim elements separately, the hardware platform, computer processor, and a system perform(s) the steps or functions of determine a posting schedule for an advertising campaign, said posting schedule comprising timing for a plurality of posts being posted by a plurality of influencers, said posting schedule comprising a first posting time; identify said plurality of influencers as a first group of influencers; and coordinate said first group of influencers to post said plurality of posts at said first posting time by causing alerts to be transmitted to said first group of influencers, said alerts causing to display said alerts, alerts configuring said influencer to post said at least one of said posts. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of causing plurality of influencers to post posts based on determined posting schedule for an advertising campaign. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-10, and 12-20 further describe the abstract idea of causing plurality of influencers to post posts based on determined posting schedule for an advertising campaign. The dependent claims do not include additional elements that integrate the abstract idea into a practical 
	As for dependent claim 11, these claims recite limitations that further define the abstract idea noted in claim 1. In addition, they recite the additional elements of causing plurality of influencers to post posts based on determined posting schedule for an advertising campaign such that it amounts no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.


3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “The Explosive Growth Of Influencer Marketing And What It Means For You” describes “The voice of the customer has always been one of the most powerful concepts in marketing, and today’s social media platforms act as one giant megaphone for that voice. In fact, social media has fundamentally changed the balance of power between customers and brands because it enables peer recommendations to play a much greater role in purchasing decisions. According to a McKinsey Study, marketing-inspired word-of-mouth generates more than twice the sales of paid advertising, and these customers have a 37% higher retention rate. Given the importance of peer recommendations and their amplification through social media, influencer marketing has become a widely discussed topic among marketers. This is especially true given the prevalence of influencers in the growing “millennial” and “mom” demographics. Influencer marketing can be loosely defined as a form of marketing that identifies and targets individuals with influence over potential buyers. In the past, brands may have focused on popular bloggers and celebrities but today there is a new wave of “everyday” consumers that can have just as large an impact.”.

	
Pertinent Art
Reference# US 20150100377 A1 teaches similar invention which describes a computerized content management system is provided. The content management system is configured to gather and organize all of a user's content which may be on a local storage medium and also on remote, networked systems. The content management system may provide posting features to allow a user to publicly display content, including an ability to schedule a content display at a future date or event.

	
Response to Arguments
4.	Applicant's arguments filed 01/23/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims improve upon the functioning of an advertising system.	Examiner respectfully disagrees. Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of causing plurality of influencers to post posts based on determined posting schedule for an advertising campaign which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Examiner also adds that processing a computer instructions to determine a schedule for a post and providing the post to the influencers prior to pre-processing is also part of the abstract idea and grouped within the Methods Of Organizing Human Activity and falls under the marketing or sales activities or behaviors business relations. The technical solution is not claimed and is clearly part of the abstract idea of causing plurality of influencers to post posts based on determined posting schedule for an advertising campaign.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial  system” perform(s) the steps or functions of determine a posting schedule for an advertising campaign, said posting schedule comprising timing for a plurality of posts being posted by a plurality of influencers, said posting schedule comprising a first posting time; identify said plurality of influencers as a first group of influencers; and coordinate said first group of influencers to post said plurality of posts at said first posting time by causing alerts to be transmitted to said first group of influencers, said alerts causing to display said alerts, alerts configuring said influencer to post said at least one of said posts. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to causing plurality of influencers to post posts based on determined posting schedule for an advertising campaign does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “hardware platform, computer processor, and a system” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of causing plurality of influencers to post posts based on determined posting schedule for an advertising campaign. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

B.	Applicant argues regarding the 35 U.S.C. § 101 rejection that similar to BASCOM the claims are an ordered combinations of limitations that amount to significantly more than the abstract idea. 
The Examiner respectfully disagrees.  In BASCOM, the court agreed that the concept of filtering content was an abstract idea; however, the claims were found to be significantly more since they did not merely recite the abstract idea along with the requirement to perform it on the Internet, or on a set of generic computer components.  The inventive concept was found in the non-conventional and non-generic arrangement of known, conventional pieces, because although, filtering content on the Internet was already a known concept, the patent described how its particular arrangement of elements was a technical improvement over prior art ways of filtering content.  
	On the contrary, Applicant’s claims are not significantly more nor provide a technology-based solution as was found in BASCOM.  The instant invention instead aims to solve an entrepreneurial problem rather than a technological one.  Applicant’s claims causing plurality of influencers to post posts based on determined posting schedule for an advertising campaign. The requirement for computer participation and/or computer script code in these claims as a whole fails to supply an “inventive concept” that represents a technical improvement or an improved functionality of the computer system itself.  
	Moreover, having wireless standard protocol for transmitting data for advertisement display improvement is not a technical challenge as it is merely coding the computer to perform an accelerated calculation of processing an input (alphanumeric character) as it is entered and receiving a response.  This has been accomplished in the many applications that return results as soon as a character is entered in an input field.  (See at least Tovino et al. (US 7941762 B1).  Even assuming arguendo that Applicant's claims provide significant detail for a particular, practical application of real-time provisioning of content, it is still outweighed by the other factors showing that the claims are not significantly more than the abstract idea.  Furthermore, the limitations do not add unconventional steps that confine the claim to a particular useful application.
	
	
C.	112 rejection has been withdrawn based on amendments submitted on 01/23/2022.
	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621